Fourth Court of Appeals
                                           San Antonio, Texas
                                      MEMORANDUM OPINION
                                               No. 04-18-00080-CV

                           IN THE INTEREST OF A.J.M. and A.R.P., Children

                        From the 131st Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2017-PA-00429
                              Honorable Stephani A. Walsh, Judge Presiding

PER CURIAM

Sitting:            Sandee Bryan Marion, Chief Justice
                    Karen Angelini, Justice
                    Marialyn Barnard, Justice

Delivered and Filed: May 30, 2018

DISMISSED FOR WANT OF PROSECUTION

           This is an accelerated appeal of an order terminating appellant’s parental rights. 1

Appellant’s brief was originally due to be filed on March 13, 2018. By order dated April 4, 2018,

this court granted appellant’s motion requesting an extension of time to file the brief to April 23,

2018. The order stated further requests for extensions of time would be disfavored. The brief has

not been filed.

           On May 2, 2018, this court ordered appellant to show cause in writing by May 17, 2018

why this appeal should not be dismissed for want of prosecution. Appellant did not respond to the

court’s order. Because appellant has failed to timely file a brief, this appeal is dismissed for want

of prosecution. TEX. R. APP. P. 38.8(a).

                                                                PER CURIAM

1
    The Texas Department of Family and Protective Services was not a party in the underlying lawsuit.